Title: Thomas Jefferson to George Ticknor, 16 August 1815
From: Jefferson, Thomas
To: Ticknor, George


          Dear Sir  Monticello Aug. 16. 15.
          In my letter of July 4. I mentioned that mr Girard of Philadelphia would furnish a credit of 350.D. on his correspondents in Paris, then unknown to me, but of whom mr John Vaughan would give you information. I now inclose you a copy of mr Girard’s letter to messrs Perrigaux, Lafitte and co. directing them to pay to you that sum, and more if my catalogue should require more.—I can give you no other, nor better news than that the calm of this country is a delicious contrast to the storms which are shaking the oldest and firmest battlements of Europe. you will read in that how inestimable is the happy lot of your own country, and the wisdom of it’s taking no part in the broils of that Bedlam. ever & affectionately yours
          Th: Jefferson
        